Citation Nr: 0816777	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-02 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision by which the RO denied 
entitlement to service connection for tinnitus.  

In April 2008, the veteran testified at a hearing before the 
undersigned at the RO.  

The veteran asserts that the issue of entitlement to an 
increased initial evaluation for service-connected bilateral 
hearing loss is before the Board.  The RO and indeed the 
Board, in a January 2008 remand of the case, did not include 
entitlement to an increased initial rating for service-
connected bilateral hearing loss as one of the issues on 
appeal.  An appeal entails a timely filed notice of 
disagreement, after which the RO issues a statement of the 
case.  Subsequent to the statement of the case, the appellant 
must file a timely substantive appeal.  This is usually 
accomplished by filing a VA Form 9.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2007) (detailing the procedures and 
time imitations for appealing unfavorable RO decisions to the 
Board).

The RO granted service connection for bilateral hearing loss 
by February 2005 rating decision.  The veteran filed a timely 
notice of disagreement in October 2005.  38 C.F.R. §§ 20.201, 
20.302.  The RO issued a statement of the case in March 2006.  
The veteran did not file a VA Form 9.  Rather, in June 2006, 
the veteran's representative requested an additional VA 
audiologic examination, as a private audiologic examination 
report he submitted did not contain information sufficient 
for VA rating purposes.  Also that month, the representative 
referred to the March 2006 statement of the case and 
indicated that because the veteran continued to contend that 
his hearing loss had worsened, a VA audiologic examination 
was in order.

Even if the Board were to accept the June 2006 submissions as 
substantive appeals as to the issue of entitlement to an 
increased initial evaluation for cc bilateral hearing loss, 
such appeals are untimely.  38 C.F.R. §§ 20.202, 20.302.  At 
the latest, a substantive appeal should have been received in 
May 2006, 60 days after the issuance of the statement of the 
case in March 2006.  38 C.F.R. § 20.302(b).  Thus, the issue 
of entitlement to an initial evaluation in excess of zero 
percent for service-connected bilateral hearing loss is not 
before the Board.

The veteran clearly wishes that his service-connected 
bilateral hearing loss be considered for an increased rating.  
As this issue has not been procedurally developed, the Board 
is referring it to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that his tinnitus is related either to 
service directly or to his service-connected bilateral 
hearing loss.  He was afforded a VA ear disease examination 
in December 2004 pursuant to which the VA examiner opined 
that his tinnitus was unrelated to service or to the service-
connected hearing loss.  The VA examiner, however, did not 
have access to the claims file and did not review it in 
conjunction with the examination.  Furthermore, the veteran 
maintains that he could not always distinguish between poor 
hearing and tinnitus and that his tinnitus may well have been 
present for as long as he suffered from his service-connected 
hearing loss.  Because the VA examiner did not have access to 
the claims file and because the veteran's complete audiologic 
history may not have been clear to the VA examiner in 
December 2004, another VA audiologic examination should be 
provided.



Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA audiologic examination 
to determine the etiology of the veteran's 
tinnitus, diagnosed in 2004, and the 
relationship between it and the service-
connected bilateral hearing loss, if any.  
The claims folder should be given to the 
examiner for review in conjunction with 
the examination.

The examiner should provide a complete 
rationale for any opinion provided.  The 
examination report should indicate whether 
the claims file was reviewed.

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 

	(CONTINUED ON NEXT PAGE)



Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



